          Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



MARGARET FOWLER,                                      )
                                                      )
        Plaintiff,                                    ) Civil Action No.: 1:18-cv-00634 (RDM)
                                                      )
v.                                                    )
                                                      )
DISTRICT OF COLUMBIA, et al.,                         )
                                                      )
        Defendants.                                   )
                                                      )

      PLAINTIFF’S CONSENT MOTION TO EXTEND TIME TO FILE AMENDED
                              COMPLAINT

        Plaintiff Margaret Fowler, by and through her undersigned counsel, respectfully moves

this Honorable Court for an extension of time to file an Amended Complaint to February 13,

2019 pursuant to Fed. R. Civ. P. 6(b)(1). In support thereof, Plaintiff states as follows:

     1. On January 23, 2019, the Court issued an Order granting Defendants’ Partial Motion to

        Dismiss and allowed Plaintiff fourteen days to file an Amended Complaint.

     2. The Amended Complaint is due on February 6, 2019.

     3. Plaintiff communicated with Defendants’ counsel that Plaintiff intends to file an

        Amended Complaint and would be requesting an additional week file.

     4. Defendants’ counsel informed Plaintiff’s counsel they would be requesting an extension

        to file an Answer.

     5. Both parties agreed to the relief requested by each party.

     6. Defendants filed their Motion to Enlarge the Time to File an Answer to Plaintiff’s

        Complaint on February 6, 2019.
         Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 2 of 7



   7. Plaintiff believed that Defendants’ motion was going to be a joint motion to extend both

       the time to file an Amended Complaint and to file an Answer.

   8. This Court entered an order granting Defendants’ Motion for an extension of time on

       March 6, 2019.

   9. Plaintiff respectfully requests that this Court extend time to file an Amended Complaint

       up to and including February 13, 2019.

   10. Federal Rules of Civil Procedure rule 6(b)(1) provides “When act may or must be done

       within a specified time, the court may, for good cause, extend the time.”

   11. Plaintiff believes that good cause exists for this request.

   12. No party will be prejudiced by this request, as Defendants have consented to the relief

       requested herein and there are no other deadlines will be impacted by this request.

For the foregoing reasons, Plaintiff respectfully request that the Court grant her motion.

Date: February 6, 2019                                        Respectfully submitted,

                                                              /s/ Charles Tucker, Jr.
                                                              Charles Tucker, Jr.
                                                              Tucker Moore Group
                                                              Senior Partner
                                                              8181 Professional Place, Suite 117
                                                              Hyattsville, MD 20785
         Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 3 of 7



                                 LCrR 7 (m) CERTIFICATION

       I hereby certify that I have contacted counsel for Defendant who indicated Defendant

consents to the relief requested herein.



                                                          /s/ Charles Tucker, Jr.
                                                          Charles Tucker, Jr.
                                                          Tucker Moore Group
                                                          Senior Partner
                                                          8181 Professional Place, Suite 117
                                                          Hyattsville, MD 20785
         Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 4 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



MARGARET FOWLER,                 )
                                 )
     Plaintiff,                  ) Civil Action No.: 1:18-cv-00634 (RDM)
                                 )
v.                               )
                                 )
DISTRICT OF COLUMBIA, et al.,    )
                                 )
     Defendants.                 )
                                 )
  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S

   CONSENT MOTION TO EXTEND TIME TO FILE AN AMENDED COMPLAINT

Plaintiff Margaret Fowler, by and through her undersigned counsel, respectfully moves this

Honorable Court for an extension of time to file an Amended Complaint to March 13, 2019

pursuant to Fed. R. Civ. P. 6(b)(1). Plaintiff’s claims are based on a hostile work environment

and age discrimination during the course of her employment with the Alcohol Beverage

Regulation Administration. Plaintiff’s hostile work environment was dismissed by the Court on

January 23, 2019, and an age discrimination claim under 29 U.S.C. § 621(b) and 29 U.S.C. §

623(a) remains.

       On January 23, 2019, this Court issued an Order granting Defendant’s Partial Motion to

Dismiss and allowed Plaintiff fourteen days to file an Amended Complaint. The Amended

Complaint is due on February 6, 2019. Plaintiff’s counsel has contacted Defendants’ counsel to

express his intent to file an Amended Complaint and will be requesting a one week extension of

time. Defendants’ have provided consent for the requested relief. Federal Rules Civil Procedure

6(b)(1) provides that “[w]hen an act may or must be done within a specified time, the court may,
         Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 5 of 7



for good cause, extend the time.” Fed. R. Civ. P. 6(b)(1). Plaintiff believes that good cause exists

for the relief requested herein, neither party would be prejudiced, and there are no other

deadlines that will be impacted by this request.



For the foregoing reasons, Plaintiff respectfully request that the Court grant her motion.



Respectfully submitted this 6th day of February.

                                                             /s/ Charles Tucker, Jr.
                                                             Charles Tucker, Jr.
                                                             Tucker Moore Group
                                                             Senior Partner
                                                             8181 Professional Place, Suite 117
                                                             Hyattsville, MD 20785
         Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 6 of 7



                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have this date served via the electronic filing

system and/or mailed via U.S. Mail, postage pre-paid, a true and correct copy of the above and

foregoing to the following:

Karl A. Racine
Attorney General for the District of Columbia

George C. Valentine
Deputy Attorney General
Civil Litigation Division

Alicia M. Cullen
Acting Chief, Civil Litigation Division Section III

Michelle G. Hersh
Assistant Attorney General
441 4th Street, NW, Suite 630 South
Washington, D.C. 20001

                                                              /s/ Charles Tucker, Jr.
                                                              Charles Tucker, Jr.
                                                              Tucker Moore Group
                                                              Senior Partner
                                                              8181 Professional Place, Suite 117
                                                              Hyattsville, MD 20785
         Case 1:18-cv-00634-RDM Document 20 Filed 02/06/19 Page 7 of 7



                                 UNITED STATES DISTRICT
                            FOR THE DISTRICT OF COLUMBIA



MARGARET FOWLER,                                    )
                                                    )
       Plaintiff,                                   ) Civil Action No.: 1:18-cv-00634 (RDM)
                                                    )
v.                                                  )
                                                    )
DISTRICT OF COLUMBIA, et al.,                       )
                                                    )
       Defendants.                                  )
                                                    )

                                     PROPOSED ORDER


       Upon consideration of Plaintiff’s Consent Motion to Extend Time to File an Amended

Complaint, and for good cause shown, it is this             day of February, 2019, hereby

ORDERED that the motion is GRANTED; and it is further

ORDERED that Plaintiff shall filed their Amended Complaint on or before February 13, 2019.

SO ORDERED.



                                     Judge Randolph D. Moss
                                     United States District Court for the District of Columbia
